Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 19 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg August 19th 1814

I intended writing you a long Letter this evening my best friend but was interupted by a visit from Mr. Harris who had however nothing new to relate he appears to be a little impatient to learn what will be your fate and you can “guess why” I believe he only does me the honour to visit me to find out if I am not likely to quit the Country soon and I am mischievous enough to flatter him with hopes one day and overset them the next.
I am so worried I know not what to do and I dislike excessively to teaze you with every thing that happens however you will it and that is sufficient
I wrote you that the Man from whom I hire my Horses had let me have them at 250 R and that they were not to be had for less than 350 I thought myself very fortunate but to day the old Man is come to announce that he cannot let me keep them for less than three hundred and 25 the price of every thing rises so enormously that I get quite frightened and although I do every thing in my power to lessen the expence I am sure you will think me imprudent in the management of the House—
Mr. Lewis has promised me to send you a statement of the exchange every Post day I will only say that the agio on Silver is at 2.96 and that it is said Ducats will rise.
I presume I shall hear from you tomorrow as I have had no Letter since last Saturday.
Charles is better but still complaining and I am as ever your affectionate Wife

L C. Adams
P. S. I have one of my bad sick head ache’s which must plead my excuse for the shortness of this Letter.

